Order entered April 3, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01186-CR

                            LAURA KAYE SANDERS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 1
                                   Dallas County, Texas
                          Trial Court Cause No. MB10-52665-A

                                           ORDER
        The Court REINSTATES the appeal.

        On February 12, 2013, we denied appellant’s second motion to extend time to file her

brief and ordered the trial court to make findings regarding why the brief has not been filed. We

ADOPT the findings that: (1) appellant desires to pursue the appeal; (2) appellant is not indigent

and is represented by counsel Mark Lassiter; and (3) counsel anticipated filing the brief “as soon

as [h]e is able.”

        We note that although the reporter’s record reflects several exhibits were admitted into

evidence, the exhibits were not included in the record filed with the Court. Accordingly, we

ORDER Vicki Tuck, official court reporter of the County Criminal Court No. 1, to file, within
FIFTEEN DAYS of the date of this order, a supplemental record containing all of the exhibits

admitted into evidence in this case.

       We ORDER appellant to file her brief within FORTY-FIVE DAYS of the date of this

order. No further extensions will be granted. If appellant’s brief is not filed within the time

specified, the Court will, without further notice, submit the appeal without briefs. See Tex. R.

App. P. 38.8(b).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Vicki

Tuck, official court reporter, County Criminal Court No. 1, and to counsel for all parties.




                                                     /s/     DAVID EVANS
                                                             JUSTICE